DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The status of the claims as filed in the reply dated 10/26/2021 are as follows: 
Claims 1-7 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inaba (US2006/0080985A1, as previously cited).
Re Claim 1. Inaba teaches a method for thermal conditioning within a vehicle (Paragraph 2 teaches an automotive air conditioning system; Figures 1-5), comprising: 

providing a heat pump circuit (100) that is configured to heat (via heat exchanger 320 and heater core 26) air flowing into a passenger compartment of the vehicle (Figures 1; Figure 2 illustrates the cooling cycle for the heat pump, Figure 5 illustrates the heating cycle using the heat pump; Paragraphs 31-32, 39-42, 51-61); and 
transferring heat (via heat exchanger 320), in at least one operational state of the vehicle, from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment (Figure 4; Paragraphs 32, 46-50, wherein paragraph 46 specifically recites “cycle 300 is operated to collect energy from waste heat of the engine”, paragraph 47 recites “in which the engine cooling water is allowed to flow into the heating device 320, as indicated by arrows of the dotted line”, and paragraph 49 specifically recites “The superheated and vaporized refrigerant heated by the heating device 320”; Figure 4 further illustrates the dotted arrow flows through the heater core, wherein the dotted arrow indicates an active fluid pathway.  The heater core will heat the air flowing into the passenger compartment).  

Re Claim 3. Inaba teaches heat is transferred from the heat pump circuit via a second heat exchanger (320) to the fluid circuit or to a second sub-circuit of the fluid circuit (Figure 5), and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (26 is a heater core) to the air flowing into the passenger compartment of the vehicle (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  
Re Claims 5 & 7. Inaba teaches the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 2, 4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inaba (US2006/0080985A1, as previously cited) in view of Kawase (US2010/0281901A1, as previously cited).
Re Claim 2. Inaba teaches heat is transferred from a first sub-circuit of the fluid circuit flowing through the combustion engine to the heat pump circuit via a second heat exchanger (320) (Figure 4) but fails to teach via a first heat exchanger.  
However, Kawase teaches transferring heat from a first sub-circuit (6) of the fluid circuit flowing through the combustion engine (2) to the heat pump circuit (20) via a first heat exchanger (24) (Figures 1, 4; Paragraphs 30-34, 38-39).  
Therefore, in view of Kawase’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a first heat exchanger in order to allow for better temperature control of the fluid circuit by being able to selectively heat and cool the fluid circuit and to better direct where heat is transferred in the system for optimal performance.

Re Claim 4. Inaba teaches heat is transferred from the heat pump circuit via a second heat exchanger (320) to the fluid circuit or to a second sub-circuit of the fluid circuit (Figure 5), and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a 
Re Claim 6. Inaba teaches the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  

Response to Arguments
The alternative 102(b) rejection based on Kawase is withdrawn, thereby rendering those arguments moot.
Applicant's remaining arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 4-5 of the reply that Inaba fails to teach “transferring heat, in at least one operational state of the vehicle, from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment”.  Inaba teaches in Figure 4 that heat is transferred from the fluid circuit 20 to the heat pump circuit via heat exchanger 320 (see paragraphs 46-50).  Figure 4 of Inaba further illustrates that the fluid in the fluid circuit passes through the heater core 26, as indicated by the dotted arrows which is indicative of the active flow path in the fluid circuit.  The heater core will then transfer the heat to the passenger cabin (see paragraph 32).  Thus, it can be seen that Figure 4 of Inaba teaches transferring heat from the fluid circuit to the heat pump circuit and to also heat the air flowing into the passenger compartment.  Therefore, the applicants’ argument is not persuasive.
Applicant further contends that “the cooling water has been cooled via heat exchange at the heat exchanger 320 before it reaches the heater core 26” and thus cannot provide heating to the heater core.  This is not found persuasive.  Not all of the heat will be dissipated by heat 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763